POWELL, Judge.
Chancie Jones, the appellant, was tried in the court of common pleas of Tulsa County on a charge of unlawful possession of intoxicating liquor. He was tried before the court, without the intervention of a jury.
Defendant had first filed a motion to suppress the evidence, and after hearing, stipulated that the evidence heard thereon might be considered as the evidence in the case, and .the court overruled the motion to suppress and found the defendant guilty as charged, and assessed punishment at imprisonment in the county jail of Tulsa County for thirty days, and a fine of $50.
Although a brief was due to be filed in this court August 4, 1956, none has ever been filed, and no one appeared before this court on December 5, 1956, when the case was set for oral argument. We find no error in the record, and the uniform hold*358ings of this court require affirmance. Fitzgerald v. State, 77 Okl.Cr. 409, 142 P.2d 131; Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Wilson v. State, 89 Okl.Cr. 421, 209 P.2d 512, 212 P.2d 144; Butler v. State, Okl.Cr., 269 P.2d 1001; Redding v. State, Okl.Cr., 301 P.2d 371.
The judgment and sentence is affirmed.
JONES, P. J., and BRETT, J., concur.